 Case 2:21-cv-00621-JES-MRM Document 1 Filed 08/19/21 Page 1 of 4 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MELISSA SHORT,

      Plaintiff,

vs.                                      CASE NO.:

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

      Defendant.

                                     /

                                 COMPLAINT

      COMES NOW the Plaintiff, MELISSA SHORT, (“Short”), by and through

the undersigned attorney, and sues the Defendant, UNUM LIFE INSURANCE

COMPANY OF AMERICA (“Unum”) and alleges as follows:

                         GENERAL ALLEGATIONS

      1.    This is an action for relief under the Employee Retirement Income

Security Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.    This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

      3.    This Court has venue pursuant to 29 U.S.C. §1132(e). In particular, in

ERISA actions, venue is proper where the performance of the Plan terms was to

take place. Benefits here were to be paid at Short’s home address in Lehigh Acres,

Florida. See Exhibit “A” attached hereto.
 Case 2:21-cv-00621-JES-MRM Document 1 Filed 08/19/21 Page 2 of 4 PageID 2




        4.    Short is and/or was a participant in each of the plans, funds, programs

or arrangements described herein.

        5.    Short was an employee of Costco (“Costco” or “Employer”) and as

such she was insured through a group disability policy issued to Costco by Unum.

        6.    The Employer is the Plan Sponsor and Plan Administrator of the

employee welfare benefit plan providing long term disability benefits.

        7.    The “Plan” is a welfare benefit plan established under ERISA to

provide long term disability benefits to those participants who satisfy the terms and

conditions of the Plan to receive such benefits.

        8.    A copy of the applicable Plan document is in the possession of Unum.

        9.    Unum is the claims administrator, it makes the “full and fair” final

review of claims and it insures the payment of benefits under the Plan.

        10.   Unum denied and/or terminated Short’s claim finding that she was not

disabled under the terms of the Plan. Unum’s last denial letter is dated May 3,

2021.

        11.   With respect to the claims made herein, Short has exhausted her

administrative remedies and/or exhaustion has been excused or is waived.


                                   COUNT I
               (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

                                          2
 Case 2:21-cv-00621-JES-MRM Document 1 Filed 08/19/21 Page 3 of 4 PageID 3




      Short incorporates the allegations contained in paragraphs 1 through 11

above, and further states:

      12.    The Plan provided for the payment of long term disability benefits in

the event Short became disabled as defined in the Plan. The Plan also provided for

the continuation of other benefits in the event of disability. The other benefits are

described with particularity in the applicable plan documents for those plans.

      13.    Short was and is disabled as defined by the Plan at all times material

hereto.

      14.    Short made a claim for Plan benefits. Said claim for benefits was

terminated or denied.

      15.    Short is entitled to Plan benefits.

      16.    Unum has failed and refused to pay Short sums due pursuant to the

terms of the Plan, breaching the terms of said Plan.

      17.    Because of the failure to pay benefits pursuant to the terms of the

Plan, Short has been forced to retain the undersigned attorneys and is obligated to

pay them a reasonable attorney’s fee. Short is entitled to recover attorney’s fees as

authorized by 29 U.S.C. §1132(g).

      WHEREFORE, plaintiff, Short, prays for relief from defendant, Unum, for

the payment of disability benefits, reinstatement to all other benefits, including the

                                           3
 Case 2:21-cv-00621-JES-MRM Document 1 Filed 08/19/21 Page 4 of 4 PageID 4




waiver of premiums as if benefits had never been terminated or denied, plus

attorney’s fees and costs and any other such further relief as the Court deems

proper.

Date: August 19, 2021
                                          /s/Gregory D. Swartwood
                                    Gregory D. Swartwood, Esquire
                                    Florida Bar No. 858625
                                    The Nation Law Firm, LLP
                                    570 Crown Oak Centre Drive
                                    Longwood, FL 32750
                                    Telephone: (407) 339-1104
                                    Facsimile: (407) 339-1118
                                    E-Mail: gswartwood@nationlaw.com
                                    Attorneys for Plaintiff




                                      4
